IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


U.S. BANK, N.A., AS TRUSTEE FOR        : No. 318 MAL 2016
SASCO MORTGAGE LOAN TRUST              :
2006-WF3,                              : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                    Respondent         :
                                       :
                                       :
            v.                         :
                                       :
                                       :
ALBERT J. HARLOW, JR.,                 :
                                       :
                    Petitioner         :


                                   ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.